 



Exhibit 10.33
FORM OF EXTERRAN HOLDINGS, INC. AWARD NOTICE
TIME-VESTED NON-QUALIFIED STOCK OPTION
Exterran Holdings, Inc. (the “Company”), has granted to you,                
(the “Participant”), a Non-Qualified Stock Option to purchase shares of Common
Stock of the Company under the Exterran Holdings, Inc. 2007 Stock Incentive Plan
(the “Plan”). All capitalized terms not explicitly defined in this Award Notice
but defined in the Plan shall have the same meaning ascribed to them in the
Plan.
The main terms of your Award are as follows:
     1. Award. You have been granted a Non-Qualified Stock Option (the “Award”
or “Option”) to purchase            shares of Common Stock of the Company at an
exercise price of $78.25 per share (the “Exercise Price”).
     2. Grant Date. The date of this Award is                      (the “Grant
Date”).
     3. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award (rounded to the nearest whole number) will automatically vest and become
exercisable on each of the dates indicated in the table below (each a “Vesting
Date”). However, you must be employed by the Company or one of its Affiliates at
all times from the Grant Date up to and including the applicable Vesting Date
for that portion of the Award to vest. Contact Tiffany Lawrence at
(281) 405-5115 with any questions concerning the vesting of your Award.

          Vesting Date   Number of Shares Vested    
 
       
 
       
 
       

     4. Term. The Award will continue in effect until the date that is 7 years
from the Grant Date (the “Expiration Date”), subject to earlier termination in
accordance with Section 5 of this Award Notice or the Plan.
     5. Termination of Employment. Your Award will either vest or be forfeited
upon your termination, depending on the reason for termination:
          (a) Termination as a Result of Death, Disability, or Retirement. The
unvested portion of your Award will immediately vest in full and become
exercisable, and you (or your legal representative) will be entitled to exercise
the vested portion of your Award at any time prior to the Expiration Date or the
expiration of 2 years after the date of your termination, whichever is the
shorter period.
          (b) Termination for Cause. The outstanding unexercised portion of your
Award (whether vested or unvested) will be automatically forfeited on the date
of your termination.
          (c) All Other Terminations. You will be entitled to exercise the
vested portion of your Award at any time prior to the Expiration Date or the
expiration of three months after the date of your termination, whichever is the
shorter period. The unvested portion of your Award will be automatically
forfeited.
     6. Exercise of Award. The exercise of your Option must be accompanied by
full payment of the Exercise Price for the shares of Common Stock being acquired
by: (i) cash, (ii) a check acceptable to the

Page 1 of 2



--------------------------------------------------------------------------------



 



Company, (iii) the delivery of a number of already-owned shares of Common Stock
having a Fair Market Value equal to such Option price (provided you have owned
such shares of Common Stock for more than six months), (iv) a “cashless broker
exercise” of the Option through any other procedures established or approved by
the Compensation Committee with respect thereto, or (v) any combination of the
foregoing approved by the Compensation Committee. No shares of Common Stock will
be issued until the Exercise Price has been paid.
     7. Stockholder Rights. You will have no rights as a stockholder with
respect to any shares of Common Stock issuable upon exercise of the Option until
you become the holder of record of such shares of Common Stock.
     8. Non—Transferability. You cannot sell, transfer, pledge, exchange or
otherwise dispose of your Option (except by will or the laws of descent and
distribution).
     9. No Right to Continued Employment. Nothing in this Award Notice
guarantees your continued employment with the Company or its Affiliates or
interferes in any way with the right of the Company or its Affiliates to
terminate your employment at any time.
     10. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the information, in electronic or other form, for these purposes. You
also understand that you may, at any time, review the Data, require any
necessary changes to the Data or withdraw your consent in writing by contacting
the Company. You further understand that withdrawing your consent may affect
your ability to participate in the Plan.
     11. Withholding. Your Award is subject to applicable income tax, social
insurance, or social security withholding obligations, and the Company and its
Affiliates may, in their sole discretion, withhold a sufficient number of shares
of Common Stock that are otherwise issuable to you under this Award in order to
satisfy any such withholding obligations. If necessary, the Company also
reserves the right to withhold from your regular earnings an amount sufficient
to meet the withholding obligations.
     12. Plan Governs. This Award Notice is subject to the terms of the Plan, a
copy of which is available on the Company’s website or which will be provided to
you upon written request addressed to Exterran Holdings, Inc., Stock Plan
Administration, 12001 N. Houston Rosslyn, Houston, TX 77086. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be promulgated and adopted
pursuant to the Plan, are hereby incorporated into this Award Notice, without
regard to whether such terms and conditions are not otherwise set forth in this
Award Notice. In the event of a discrepancy between this Award Notice and the
Plan, the Plan shall govern.
     13. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Award Notice. Otherwise, the Company
will deem the Award and the terms of the Award to be accepted by you.

            EXTERRAN HOLDINGS, INC.
      By:           Stephen A. Snider        President and Chief Executive
Officer     

Page 2 of 2